Citation Nr: 1217652	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-48 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for septal deviation (claimed as a broken nose).

2.  Entitlement to service connection for a breathing disability, to include sleep apnea, but not to include chronic obstructive pulmonary disease (COPD), to include as secondary to septal deviation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1961 to June 1964.  

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 (sleep apnea) rating decision, and a January 2009 (septal deviation) rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

The Veteran originally stated that he wished to have a Board hearing; however, in September 2010, he notified VA that he was withdrawing his request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).

In an informal hearing presentation, the Veteran's accredited representative stated that the issues on appeal included entitlement to service connection for depression as secondary to septal deviation, and entitlement to service connection for COPD as secondary to septal deviation.  In a rating decision dated in June 2010, the RO denied the Veteran's claims for entitlement to service connection for depression and COPD.  The record does not reflect that the Veteran filed a timely notice of disagreement with the rating decision.  Thus, the Board finds that those issues are not on appeal and the Board does not have jurisdiction to adjudicate them.


FINDINGS OF FACT

1.  The Veteran had fractured his nose prior to entrance into active service. 

2.  The Veteran is less than credible with regard to an injury to his nose in service.

3.  There has been no demonstration by competent medical, nor competent and credible lay evidence of record that the Veteran's pre-existing nasal disability was aggravated by active service.

4.  There has been no demonstration by competent medical, nor competent and credible lay evidence of record that the Veteran has a breathing disability, to include sleep apnea, casually related to, or aggravated by, service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Pre-existing nasal septal deviation was not aggravated by active service. 38 U.S.C.A. §§ 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011). 

2.  A breathing disability, to include sleep apnea, but not to include chronic obstructive pulmonary disease (COPD), is not proximately due to, the result of, or aggravated by, service or by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in March 2008, VA informed the appellant of what evidence was required to substantiate his claim for entitlement to service connection for residuals of a broken nose, to include sleep apnea, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), service personnel records, and VA medical records, and the statements of the Veteran in support of his claims.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

A VA opinion with respect to the issue of entitlement to service connection for septal deviation and/or residuals of a fractured nose was obtained in November 2008.  When VA undertakes to provide a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as the opinion is predicated on a review of the Veteran's claims file and considers the pertinent evidence of record, to include STRs and a VA examination.  The Board notes that the Veteran's accredited representative has stated that the examiner did not review the claims file; however, the opinion clearly states that the file was reviewed.  

The Board acknowledges that the November 2008 opinion does not reflect that the clinician considered the Veteran's assertion of an in-service nose fracture; however, the Board finds that the clinical opinion is, nevertheless, adequate.  In this regard, the Board, as discussed in further detail below, finds that the Veteran's allegations as to an in-service injury are less than credible.  Thus, the clinician's opinion need not discuss the less than credible allegations.  An opinion based on an unsupported and less than credible history would serve no useful purpose and would not be probative. 

The Board has considered whether the Veteran should be scheduled for an additional VA examination with a medical opinion regarding his claim of entitlement to a breathing disability, to include sleep apnea, but finds that it is not warranted.  As there is no credible and competent indication that the Veteran has a breathing disability, to include sleep apnea, causally related to active service or to a service-connected disability, a VA examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims for which VA has a duty to attempt to obtain.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service. 38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). 

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened. See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002). 

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology. Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit. 

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Septal deviation and/or residual of a broken nose

The Veteran avers that he had septal deviation prior to service and that it was aggravated by service.  

The Veteran's June 1961 report of medical history for entrance purposes reflects that he reported having had a broken nose at age 12 and had, or been advised to have, surgery.  He also reported that he had hay fever.  The physician's summary and elaboration reflects that the Veteran had fractured his nose at age 3.  Thus, the Veteran's prior broken nose was noted upon entrance and the presumption of soundness does not apply. 38 C.F.R. § 3.304 

As noted above, a pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.38 C.F.R. § 3.306.  Thus, in order to warrant service connection for a deviated septum, or residuals of a broken nose, the evidence of record would have to show that the Veteran's pre-existing nose disability was chronically or permanently aggravated by active service.  The Board finds for the reasons stated below, that the evidence fails to show such chronic or permanent aggravation, 

A December 18, 1961 STR reflects that the Veteran reported that he had broken his nose at age three with corrective surgery at age 12.  He reported that he still had trouble breathing and his left nostril was permanently obstructed.  Upon examination, the examiner stated that the left nostril was definitely obstructed by hypertrophy of mucosa and septal deviation.  It was noted that the Veteran was a mouth breather.  The diagnosis was "old nasal [fracture with] airway obstruction" of the left.  The Veteran was referred to the ENT clinic for corrective surgery.  

A subsequent entry reflects that the Veteran was seen with a history of "stuffy nose for many years."  It was noted that he smoked one pack of cigarettes every two days and all members of his family have hay fever.  Upon examination, it was noted that both nostrils were almost completely blocked by swollen tissue.  It was further noted that that the Veteran's nasal septum was about midline with slight spurring to the right.  The Veteran was diagnosed with allergic rhinitis and prescribed Chlor-Trimeton.   

A radiographic report reflects that an examination was requested on December 12, 1961.  The pertinent history was listed as "traumatic nasal obstruction since age 3."  The radiograph report, dated January 1962, reflects "nasal septum deviates to right."

A laboratory record reflects that a nasal smear for eosinophiles was requested on January 29, 1962 with a provisional diagnosis of allergic rhinitis.  The results, dated in February 1962, reflect that no eosinophiles were seen.  

A February 15, 1962 STR reflects that the Veteran had "been helped by chlor-trimeton" but the nasal mucosa was still swollen and boggy.  

A March 1963 STR reflects that the Veteran had a previous broken nose with deformation and was referred to ENT.

A subsequent March 1963 STR reflects that the Veteran reported difficulty with nasal breathing.  It was noted that the Veteran had a nasal injury at age three and "has always had difficulty in nasal breathing worse on left.  Has hay fever in summer.  Had nasal surgery at age 12."  It was noted that the Veteran had a broad nose with saddle deformity, with septum to the left with obstruction.  The entry further notes that the Veteran "would benefit from rhinoplasty."

A September 1963 STR reflect that the Veteran had a deviated nasal septum with hypertrophy of turbinates.  It was noted that the Veteran's nose dorsum was thickened and slightly small because it never achieved its full length.  The columella was retracted and thick.  It was noted that the Veteran might profit by septoplasty and a bony implant to bring out the columella.  

The Veteran had a septectomy in November 1963.  A December 1963 STR reflects that the Veteran was two weeks post operative and "doing very well." 

The Veteran's April 1964 report of medical history for separation purposes, physician's summary and elaboration, reflects that the Veteran had not had hay fever since joining the army.  The Veteran's report of medical examination reflects that his nose was normal upon separation.  The Veteran separated from service in June 1964.  The STRs are negative for any complaints of, or treatment for, the nose from December 1963 to separation.  Thus, the STRS are against a finding that the Veteran's pre-existing nose disability was chronically aggravated or worsened by service.  

A September 28, 2008 VA examination report reflects that the Veteran reported that while in service, in France, he was involved in a fight and sustained a nasal fracture.  He further reported that a septorhinoplasty was performed in December 1963 and that the Veteran reported that since that time, breathing through his nose has not substantially improved.  The examiner found that there was mild to moderate left septal deviation with 50 percent obstruction on the left side, and 10 - 20 percent obstruction on the right side.  It was further noted that there was turbinate hypertrophy bilaterally which was much more responsible for any obstruction that may be present.  The examiner stated that the 50 percent obstruction on the left and 20 percent obstruction on the right are due to the Veteran's septum.  He further stated that "it is likely as not that this obstruction is related to his military service and nasal fracture."  

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

The Board finds that the opinion of the examiner in September 2008 lacks probative value because the report does not reflect that the examiner reviewed the Veteran's claims file or had an accurate history of the Veteran's nasal disability.  The Board acknowledges that a review of a claims file is not always necessary for an adequate opinion; however, the Board finds that in this case, a review was necessary.  In the present case, the examiner's report reflects the Veteran's self-reported history that his nose was broken in service; thus, forming the basis for the examiner's opinion.  The evidence of record which is contemporaneous to the Veteran's service consistently and clearly demonstrates that the Veteran had a broken nose prior to service.  As the Veteran is now claiming residuals of a broken nose, the fact that the Veteran had a broken nose prior to service is an important factor for an examiner to consider in rendering an opinion.

In addition to a lack of knowledge of a broken nose prior to service, the September 2008 VA examiner's opinion was based on the Veteran's assertion that he had his nose broken in service.  The Board finds that there is no objective evidence of record which supports the Veteran's claim.  Moreover, the Board finds that the Veteran's assertion is less than credible when considered with the record as a whole.  The Board is not bound to accept the opinion of an examiner which is based on unsupported evidence. See Black v. Brown, 5 Vet. App. 177, 180 (1993) (doctor's opinions based on history furnished by appellant and unsupported by clinical evidence were merely conclusions unsupported by any objective medical evidence). 

The Veteran alleges that he entered service with a "good" repaired nose.  He further states that on New Year 's Eve, December 31, 1961, he was beaten by two service members, resulting in a broken nose, lacerations of the mouth, and bruising on the body.  The Board finds that this allegation is less than credible.  First, the STRs, as noted above, reflect that on December 18, 1961, the Veteran sought treatment for his nose.  He reported he had broken his nose at age three with corrective surgery at age 12.  He reported that he still had trouble breathing and his left nostril was permanently obstructed.  Upon examination, the examiner stated that the left nostril was definitely obstructed by hypertrophy of mucosa and septal deviation.  It was noted that the Veteran was a mouth breather.  The diagnosis was "old nasal [fracture with] airway obstruction" of the left.  The Board notes that this examination, and the Veteran's complaints of still having trouble breathing and permanent obstruction of the left nostril, was made approximately two weeks prior to his alleged beating.  In addition, the report reflects an "old" nasal fracture.  Thus, the record reflects complaints prior to the New Year's Eve 1961.

Second, the Board notes that an undated STR made between December 18, 1961 and February 15, 1962 reflects that the Veteran reported a history of "stuffy nose for many years."  (The Board finds that the STR was most likely made during this time period based on the prescribed medication in December 1961 and the February 15, 1962 report of the Veteran being helped by medication but being still swollen)  If the report was made between December 18, 1961 and December 31, 1961, it reflects a long history of complaints by the Veteran.  If the report was made between December 31 and February 15, 1962, it is negative for any recent fractures, lacerations of the face, or complaints by the Veteran of a beating.  If the Veteran had sustained a beating which resulted in a broken nose and facial lacerations, it would be reasonable for such to have been noted when he sought treatment in February 1962, and for the clinical observations, and or statements, to be noted in the STRs; they are not. 

Third, the January 8, 1962 radiograph report reflects nasal septal deviation to the right without any indication that this is a new deviation, and not related to the traumatic nasal obstruction since age three noted on the pertinent history.  

Fourth, the numerous STRs, to include March, August, and December 1963, are all negative for an in-service broken nose.  The Board finds that it would have been reasonable and likely that if the Veteran was being treated for a broken nose, and undergoing surgery, he would have reported an in-service fracture, and it would have been noted in the clinical records; it is not.  

In sum, there is no competent clinical, or competent and credible lay evidence of record that the Veteran broke his nose in service.  The Board finds that the competent and credible evidence of record reflects that the Veteran had a broken nose prior to service and had surgery in service to alleviate residuals of this prior broken nose.  In addition, the record reflects that the Veteran was doing very well after surgery, and had no subsequent complaints prior to separation from service.  The evidence is against a finding that the Veteran's pre-existing nasal disability was chronically aggravated by service.

38 C.F.R. § 3.306(b)(1) states that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease or injury is otherwise aggravated by service.  

The Board acknowledges that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (i.e. nasal stuffiness and breathing through his mouth); however, as discussed above, the Board finds that the Veteran is less than credible as to his nasal disability in service.  The Board finds that the Veteran's allegation of a broken nose in service is less than credible; thus, his allegations that he had symptoms related to this incident are also less than credible. 

The claims file includes a November 2008 VA examination report which reflects the following:

[the Veteran] has a previous nasal fracture.  During service he had a septoplasty to address the residual of the fracture.  Examination showed saddle deformity and mild left septal deviation.  The surgery was intended to return the veteran to base line to proper to the non service connected nasal fracture which was based on best medical opinion it succeed in doing to a significant degree.  [T]herefore, the nasal fracture at age three with surgical repair at age 12 was NOT AGGRAVATED beyond normal progression [due] to the septectomy or allergic rhinitis which the veteran had while in military service.

Thus, the probative clinical evidence of record is against a finding that the Veteran's pre-existing nasal disability was aggravated by service, to include surgery.  The Veteran may sincerely believe that his nasal disability was incurred or aggravated by active service.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).


Breathing disability

The Veteran initially filed a claim for "breathing problems and sleep apnea" due to a broken nose in service.  The evidence of record does not reflect that the Veteran has sleep apnea.  As noted in the September 2008 VA examination report, the Veteran reported that he has never had a sleep study performed, and no one has ever witnessed apnea events or suggested loud snoring by him.  The Veteran initially claimed that he has sleep apnea due to his nasal disability.  He later stated that "o.k. it's not sleep apnea I guess."  (See VA Form 9, dated October 2009.)  As there is no evidence of a current disability of sleep apnea, service connection for such is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran has also stated that his breathing problem is that he has to "spit phlegm on a constant basis."  (See April 2008 statement.)  The claims file includes February 2009 private clinical records which reflect that the Veteran has COPD, emphysema, and bronchial wall thickening consistent with bronchitis/bronchial inflammation.  (The Board notes that emphysema is a type of COPD).  As noted above, the Veteran's claim for entitlement to service connection for COPD was denied by the RO in June 2010 and is not on appeal.  The February 2009 records note that the Veteran's clinical profile does not include a daily production of sputum.  

The Board has considered whether the Veteran may be entitled to service connection for a breathing disability on a direct and/or secondary basis, but finds that he may not.  There is no competent and credible lay evidence, or clinical evidence, of record which indicates that the Veteran has a breathing disability, to include bronchitis, which may be causally related to active service.  The Board finds, as noted above, that statements by the Veteran regarding breathing problems subsequent to a broken nose and surgery in service are less than credible.  The STRs are negative for a broken nose occurring in service, and reflect that after surgery for a pre-existing nasal disability, in November 1963, the Veteran was doing well, with no further STRs noting complaints or treatment.  Based on the evidence of record, the Board finds that service connection for a breathing disability is not warranted.  The Board has considered the benefit of the doubt rule, but finds that it is, therefore, not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability. Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  The Board has denied entitlement to service connection for a nasal disability of a deviated septum.  As such, service connection may not be established for sleep apnea, or a breathing disability, as secondary to a nasal disability, as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  The Board notes that the Veteran is service-connected for a right hand injury, tinnitus, and bilateral hearing loss; there is no competent and credible lay evidence, or clinical evidence, of record which reflects that the Veteran has a breathing disability as a result of any of those three service-connected disabilities.  


ORDER

Entitlement to service connection for septal deviation is denied.

Entitlement to service connection for a breathing disability, to include sleep apnea, but not to include chronic obstructive pulmonary disease (COPD), to include as secondary to septal deviation, is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


